The Chancery Court held, in a suit begun by the father of appellant, Thomas Haynie, Jr., a minor, as his next friend, to cancel a contract by which appellee sold to said minor appellant and said appellant bought from appellee a "milk route" and truck for $700 and to recover back from appellee said purchase money, that the properties sold were "necessaries" for appellant, and refused the relief prayed.
The decree appealed from recites that the trial below was had on oral testimony adduced in open court. This testimony was not preserved by bill of exceptions or otherwise; and no testimony whatever appears in the record. The transcript before us consists only of the pleadings and the exhibits thereto, docket entries and the decree.
The question as to whether the properties sold to appellant were "necessaries" so as to make the sale a valid one, and the question as to whether the price paid by appellant was not more than reasonable value were both questions of fact; and, since we do not have before *Page 1093 
us the testimony on which the lower court based its decision, it must be conclusively presumed by us that there was adequate testimony to justify the lower court's findings. Hershy v. Berman, 45 Ark. 309; Carpenter v. Ellenbrook, 58 Ark. 134, 23 S.W. 792; Dierks Lumber 
Coal Company v. Cunningham, 81 Ark. 427, 99 S.W. 693; Brown v. Nelms, 86 Ark. 368, 112 S.W. 373; Young v. Vincent, 94 Ark. 115, 125 S.W. 658; Hicks v. Hicks,122 Ark. 612, 184 S.W. 416; Tedford v. Chick, 114 Ark. 167,169 S.W. 769; London v. McGehee, Trustee, 126 Ark. 469,191 S.W. 10; McConnell v. McCord, 172 Ark. 21,287 S.W. 757; Alger v. Beasley, 180 Ark. 46, 20 S.W.2d 317; Dent v. Adkisson, 184 Ark. 869, 43 S.W.2d 739; McCarson v. Hankins, 207 Ark. 294, 180 S.W.2d 830.
The decree of the lower court is accordingly affirmed.